Citation Nr: 0526946	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  94-41 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left shoulder.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a stab wound to the left armpit.


REPRESENTATION

Appellant represented by:	Thomas F. Bardo, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from February 1977 to July 
1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1993 rating decision by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, the RO granted service 
connection for residuals of a stab wound of the left armpit, 
and assigned an initial zero percent disability rating.  The 
RO also denied service connection for degenerative joint 
disease of the left shoulder.  By a rating action in April 
1994, the RO assigned a 10 percent evaluation for residuals 
of a stab wound of the left armpit effective to the date of 
claim.  This issue has been rephrased on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (separate or 
"staged" ratings must be assigned in initial rating claims 
where the evidence shows varying levels of disability for 
separate periods of time).  The Board remanded this case to 
the RO in October 1997 and April 1998.  In April 2002, the 
Board granted the veteran's motion to advance his case out of 
docket order based on a showing of good cause.

A Board decision dated April 2002 denied the claims of 
entitlement to service connection for degenerative joint 
disease of the left shoulder, and entitlement to an 
evaluation in excess of 10 percent for residuals of a stab 
wound to the left armpit.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  On June 9, 2003, the CAVC granted a Joint 
Motion for Remand, and vacated the Board's decision for 
consideration of additional issues.  In September 2003, the 
Board remanded the case to the RO for further development.  
The RO has conducted the additional development, 
readjudicated the claims, and provided the veteran and his 
representative with a Supplemental Statement of the Case 
(SSOC) providing them Reasons and Bases for its 
determinations.

FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the left 
shoulder was first manifested many years after service, and 
there is no competent medical evidence establishing that any 
disability of the left shoulder is causally related to 
event(s) during active service.

2.  The veteran's scar in the left axilla, which measures 
approximately 5 1/2 inches in length and 1/4 inch in width, is 
well- healed, objectively asymptomatic, and does not result 
in any functional limitation or loss of skin covering.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the left shoulder was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1131, 1133, 5107(b) (West 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of stab wound to the left armpit have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
Part 4, § 4.118, Diagnostic Codes 7803, 7804 and 7805 (1993-
2002); 38 C.F.R. Part 4, § 4.118, Diagnostic Codes 7801, 
7803, 7804 and 7805 (2003-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Summary

The veteran's service medical records reflect that he 
incurred a moderately severe 5-inch laceration of the left 
axilla, caused by a broken bottle, in July 1977.  His 
physical examination was otherwise unremarkable, to include a 
finding of "no joint involvement."  His wound was irrigated 
and sutured with 25 stitches.  At that time, he was placed in 
an arm sling.  He re-injured his arm in a fall one week 
later, and his arm sling was continued for another week.  A 
subsequent treatment record indicated that the wound healed 
well.  However, he complained of a progressively worsening 
sharp, excruciating pain originating from the post aspect of 
his left shoulder across and down the lateral upper arm area 
to the elbow.  His physical examination revealed a non-tender 
scar with hypesthesia to palpation over the posterior 
shoulder and triceps area.  He had an absent triceps reflex, 
and his muscle strength in abduction and adduction was a 
little weaker than the right arm.   At that time, he was 
given an assessment of a questionable peripheral nerve injury 
of the lateral cord, brachial plexus left axilla.  His other 
treatment records reflect "multiple visits" for "total body 
pain" which, according to one examiner, was suggestive of 
neurosis or malingering.  He was next seen in December 1978 
with increased but intermittent shoulder pain of 4 months' 
duration.  At that time, his physical examination revealed 
full range of motion (FROM) with no resistance.  There was a 
slight tenderness in the post-axillary area.  He was given an 
assessment of questionable nerve entrapment which was treated 
with aspirin (ASA) and heat.  On his separation examination, 
dated in February 1979, he complained of a "painful or 
'trick'" shoulder.  The examiner noted a 4" scar of the left 
axilla, but otherwise indicated a "NORMAL" clinical 
evaluation of the "UPPER EXTREMITIES (Strength, range of 
motion)."

Post-service, a February 1982 clinical record from the Nassau 
County Medical Center revealed a notation of "healed wound" 
under the veteran's left axilla with an otherwise normal 
clinical evaluation of his extremities, motor system and 
sensory system.

The veteran filed his claim for service connection by means 
of an Application for Compensation or Pension received on 
April 26, 1993.  His VA clinical records dated that same 
month reflect his complaint of left shoulder ache and pain, 
especially during weather changes and with upward and 
backward arm movements.  His physical findings included 
tenderness in the pectoris capsular and subcapsular areas 
without evidence of muscle wasting.  He was given an 
assessment of status post stab wound of the left axilla.  A 
June 1993 clinical record noted painful left shoulder motion, 
especially with extension and abduction.

A June 1993 VA Compensation and Pension examination reflected 
the veteran's complaint of constant, throbbing left shoulder 
pain which, he stated, was partly responsible for his lost 
working time as a program coordinator for the Nassau Economic 
Opportunity Commission.  He reported occasional numbing of 
the left hand.  He indicated that treatment with Motrin was 
not beneficial, and that he had used street drugs to cope 
with the pain.  His physical examination revealed tenderness 
of the left acromioclavicular joint with a healed scar in the 
left axilla. The veteran would not abduct his left shoulder 
due to complaint of severe pain, and a satisfactory 
examination of the old wound area could not be performed.  In 
fact, it was noted that all attempts to examine the left 
shoulder area were met with complaints of severe pain and 
guarding.  There was no evidence of muscular atrophy or 
neurovascular deficit.  He demonstrated flexion to 
approximately 30 degrees with complaints of severe pain and 
guarding, extension to approximately 20 degrees and abduction 
to, at best, 30 degrees.  The examiner was unable to test 
internal rotation, external rotation or adduction due to 
complaint of pain.  It was noted that the veteran removed and 
reapplied his shirt with a slow, cautious and guarded motion.  
An x-ray examination revealed degenerative changes of the 
left shoulder acromioclavicular joint.  It was noted that a 
subsequent examination by an attending orthopedic examiner 
resulted in similar findings.  He was given diagnoses of 
exacerbated pain syndrome of the left shoulder, mild 
degenerative joint disease of the left shoulder, and 
residuals of healed laceration of the left axilla which could 
not be examined secondary to the veteran's resistance to 
abduction.  An additional comment was added as follows:

"After discussing this case with [the attending 
orthopedic examiner], the following comments are 
rendered: 'Accurate clinical examination of the 
left shoulder was impossible because of the 
patient's resistance due to pain. We did notice, 
though a complete normal ... outline of the 
shoulder without muscle atrophy on the entire 
left shoulder region.  X-rays were normal except 
for mild degenerative joint disease of the left 
acromioclavicular joint.'"

In a rating decision dated in October 1993, the RO granted 
service connection for residuals of stab wound of the left 
axilla, and assigned an initial zero percent rating.  The RO 
also denied a claim for service connection for degenerative 
joint disease of the left shoulder.

In a personal hearing before the RO in March 1994, the 
veteran testified that his stab wound injury to the left 
shoulder had never healed, and caused him problems with 
occasional numbness and loss of use of the left arm.  His 
scar was tender.  He noted that his service medical records 
reflected a history of nerve and bone damage. He emphasized 
that shoulder pain first started after his in-service injury.  
His pain level was so severe that he had to resort to abusing 
drugs to relieve his pain.  He was unable to engage in 
activities such as playing ball with his children or combing 
his hair. His wife assisted him with dressing and undressing.  
He demonstrated that he was only able to lift his left 
shoulder to his shoulder height.  His symptoms were 
aggravated by cold and damp weather.  He no longer sought 
outpatient treatment because he was told his symptoms were 
untreatable.

In a rating decision dated in April 1994, the RO assigned a 
10 percent evaluation for residuals of stab wound injury to 
the left shoulder effective to the date of claim.

On VA joints examination in August 1994, the veteran 
continued to complain of constant left shoulder pain which 
was exacerbated by damp weather.  He described episodes of 
left arm numbness with loss of control of arm function.  He 
also reiterated his assertion that his laceration caused 
nerve damage.  His physical examination revealed an 
approximate 15-centimeter healed scar in the posterior axilla 
to the proximal inferomedial aspect of the left arm.  No 
swelling, effusion or gross deformities of the left shoulder 
was appreciated.  He had decreased left hand grasp when 
compared to the right, but this deficiency was still 
described as fair.  The examiner was unable to appreciate a 
triceps reflex on the left.  There was no gross instability 
or atrophy.  His motor strength was slightly decreased 4/5 on 
abduction and flexion of the left shoulder.  His muscle tone 
appeared good and well developed.  There was slight 
hypesthesia to pin prick of the posterior shoulder and 
triceps.  There was no instability.  His left shoulder range 
of motion testing revealed 50 degrees of flexion, 25 degrees 
of extension, 70 degrees of abduction and 20 degrees of 
adduction.  His internal and external rotation was guarded.  
His left elbow revealed 120 degrees of flexion, neutral 
extension, and 90 degrees of pronation and supination.  His 
laboratory tests indicated negative findings for Rheumatoid 
factor, ANA and Lyme's titer.  It was noted that an August 
1994 electromyography (EMG) study reported "no 
electrodiagnostic evidence of brachial plexus injury."  He 
was given diagnoses which included status post laceration of 
the left shoulder with residual pain and decreased range of 
motion as well as acromioclavicular degenerative joint 
disease of the left shoulder.

On VA joints examination, dated in August 1999, the veteran 
reported that, since his in-service injury to the left 
shoulder, he had minimal use of his left arm because of pain 
which limited his range of motion.  He noted that he had to 
give up a career as a youth counselor because his job 
involved too much physical work.  He indicated that his pain 
was aggravated by damp and humid weather as well as 
activities such as driving and lifting.  On physical 
examination, the examiner described a horizontal scar across 
the axilla into the left posterior deltoid which measured 5 
1/2 inches in length and approximately 1/4 inch in width.  
The veteran's range of motion of the left shoulder could not 
be tested accurately because of a great deal of voluntary 
guarding.  He offered actual resistance to the range of 
motion testing with somewhat different results each time.  
His maximum obtained values were 85 degrees of flexion and 
elevation, 70 degrees of internal rotation and 30 degrees of 
external rotation.  His deltoid strength could not be tested 
accurately but, judging by his voluntary guarding, was at 
least in the good minus to good range.  His bicep and tricep 
strength was normal.  His grip strength was good because the 
stated he was not giving full effort due to shoulder pain.  
It was noted that multiple bone spot studies conducted in 
April 1997 showed evidence of degenerative joint disease of 
the shoulders, sternoclavicular joints and knees.  X-ray 
examinations in 1994 and 1996 showed normal shoulders 
bilaterally.  The examiner also commented as follows:

Due to the severity of the guarding, weakened 
movement could not be tested objectively; however, 
the strength was at least good minus and possibly 
normal.  There was no loss of muscle tissue and 
there was also no evidence of muscle atrophy.  His 
muscularity was equal bilaterally.  Excess 
fatigability and coordination similarly could not 
be tested for because the patient would not allow 
sufficient movement to fatigue the joint or show 
any degree of incoordination.  The patient did 
complain of pain through limited range of motion 
and this was subjective in nature.

The examiner offered the following diagnosis:

1) Healed scar in the left axilla and posterior 
deltoid.  No erythema or subjective tenderness.  
2) Subjective complaint of pain and subjectively 
restricted motion of the left shoulder of unknown 
etiology.  Based on previous films, there does 
not appear to be any asymmetric degenerative 
change in the left shoulder compared to the 
right.  Therefore, there appears to be no cause 
and effect between the injury and any arthritic 
changes in the shoulder.

On VA scar examination, dated in June 1999, the veteran 
complained that his scar was painful to touch, but was unsure 
as to whether the pain was from the actual scar or the 
underlying tissue.  Nonetheless, he attributed an inability 
to extend his left arm to his scar disability.  On 
examination, the scar was noted to be into the left axilla 
and parallel to the ground.  It was about 15 cm in length and 
dark in color. The findings were significant for minor 
adherence, rough texture and minimal keloid formation.  
Otherwise, there was no tenderness to touch, ulceration, skin 
breakdown, elevation, depression or underlying tissue loss.  
It was noted that the scar was difficult to see except for 
the last two or three inches.  Photographs were taken and 
attached to the record.  The examiner indicated opinion that 
the scar was not limiting any function of the left arm, and 
questioned whether the improper arm extension was because of 
a joint problem.  The final diagnosis was of stab wound, left 
axilla.

Thereafter, VA clinic records primarily show the veteran's 
treatment for symptoms related to new onset diabetes 
mellitus.  A June 2004 record recorded his report of "Pt. 
was weight lifting and running prior to illness."  An August 
2004 Physical Assessment for Determination of Employability 
by the Suffolk County Department of Social Services included 
a reference to his complaint of left shoulder pain.  His 
physical findings included decreased strength and sensation 
in the left shoulder with positive Hawkins and Drop Arm 
Tests.  Otherwise, there was a notation of moderate range of 
motion restriction of the left shoulder.  He was very limited 
with respect to activities such as pushing and pulling, and 
moderately limited with using hands and lifting 20 pounds 
occasional or 10 pounds frequently.  He was given diagnoses 
of multiple severe joint pain of questionable etiology, 
insulin dependent diabetes mellitus (NIDDM), status post H. 
Pylori infection, hypertension (HTN) depression/pain and 
status post substance abuse.  He was further deemed unable to 
work at that time.

II. Service connection - degenerative joint disease left 
shoulder

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active peacetime military service.  38 U.S.C.A. § 
1131 (West 2002).  Arthritis may be presumed to have been 
incurred in service, if the evidence shows that such disease 
became manifest to a degree of 10 percent or more within one 
year from separation from active service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1133 (West 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2004).

VA has defined competency of evidence as follows:

(1) Competent medical evidence means evidence 
provided by a person who is qualified through 
education, training, or experience to offer 
medical diagnoses, statements, or opinions. 
Competent medical evidence may also mean 
statements conveying sound medical principles 
found in medical treatises. It would also include 
statements contained in authoritative writings 
such as medical and scientific articles and 
research reports or analyses. 
(2) Competent lay evidence means any evidence not 
requiring that the proponent have specialized 
education, training, or experience. Lay evidence 
is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys 
matters that can be observed and described by a 
lay person.

38 C.F.R. §3.159(a) (2004).

The evidence in this case undoubtedly reflects the veteran's 
in-service complaints of left shoulder pain and weakness 
following his stab wound injury.  His findings were 
significant for absent triceps reflex, hypesthesia and 
reduced muscle strength which raised the question of a 
possible nerve entrapment injury.  However, the question was 
also raised as to whether the veteran was exhibiting a 
neurosis or malingering.  It is clear that the veteran's 
February 1979 separation examination and his February 1982 
examination at Nassau County Medical Center revealed normal 
clinical evaluations of his left shoulder, to include the 
motor system and sensory systems. Mild degenerative joint 
disease of the left shoulder was first demonstrated by VA x- 
ray examination in 1993, and an EMG study in 1994 ruled out 
the possibility of a brachial plexus injury.  VA medical 
examiners in 1999 found no causal connection between any 
current disability of the left shoulder and the in-service 
stab wound injury, to include a possibility of degenerative 
arthritis caused by traumatic injury.

In this case, the only evidence suggesting a causal 
relationship between any current disability of the left 
shoulder and event(s) in service consists entirely of the 
veteran's statements of record.  He argues that his stab 
wound injury to the left axilla resulted in "bone and nerve 
damage."  This contention, however, is contradicted by VA 
medical opinion which was based on review of service medical 
records, x-ray examination and EMG study.  He also reports 
that, since his in-service stab wound injury, he had 
manifested exacerbations of left arm pain and numbness of 
such severity as to result in almost complete non-use of the 
left arm.  The medical evidence, however, has found no 
objective evidence or etiology for such a disability.  
Additionally, the lay history provided by the veteran 
conflicts with his June 2004 report that he was weight 
lifting as a form of exercise.  The Board finds the veteran's 
descriptions of symptoms as unconvincing and non-persuasive 
when viewed in the context of the medical evidence of record.  
His own self-diagnosis and theory of causation holds no 
probative value in this case.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. §3.159(a) (2004) (lay person 
not competent to speak to matters requiring training in the 
medical sciences).

Based upon the above, the Board finds that the preponderance 
of the evidence establishes that the veteran's degenerative 
joint disease of the left shoulder was first manifested many 
years after service, and that there is no competent medical 
evidence that any disability of the left shoulder is causally 
related to event(s) in service.  Rather, the record only 
contains medical opinion indicating that the left shoulder 
disability is not causally related to service, and the Board 
is in no position to reach a contrary conclusion.  See Sanden 
v. Derwinski, 2 Vet. App. 97 (1992). (VA must provide and 
identify the medical basis for rejecting a conclusion 
expressed by a trained medical professional).  The Board 
further notes that the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002).  His claim, 
therefore, must be denied.

III.  Increased rating - residuals of stab wound to left 
shoulder

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

The severity of disability resulting from a scar is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. § 4.118.  Effective August 30, 2002, VA revised 
the criteria for evaluating disabilities of the skin.  See 67 
Fed. Reg. 49590-49499 (July 31, 2002).  The Board notes that 
the RO considered the claim under the new regulatory criteria 
in the February 2005 SSOC.  The Board may only consider and 
apply the "new" criteria as of the effective date of 
enactment, but may apply the "old" criteria for the entire 
appeal period.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 
3-2000 (Apr. 10, 2000).

A scar is rated according to location, type, and 
characteristics.  Separate ratings may be assigned based upon 
appearance, healing, and/or impairment of function of the 
part affected.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
The RO has assigned a 10 percent rating for scar of the left 
axilla region under the old version of Diagnostic Code 7804 
that represented symptoms of tenderness and painfulness.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (1993-2002).  This is 
the maximum rating under that diagnostic code.  This is also 
the maximum rating under the new version of Diagnostic Code 
7804.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2003-2004).

The old provisions of Diagnostic Code 7803 provided for a 10 
percent rating for a scar that was superficial and poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (1993-2002).  The new provision assigns 
a 10 percent rating for a superficial unstable scar.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2003-2004).  Note (1) 
defines an unstable scar is defined as where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Id.  Note (2) defines a superficial scar as one not 
associated with underlying soft tissue damage.  Id.

A scar may also be rated based upon limitation of function of 
the part affected under Diagnostic Code 7805.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1993-2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2003-2004).  The new provisions of 
Diagnostic Code 7801 provide a 10 percent rating for a scar, 
other than the head, face or neck, that is deep or causes 
limitation of motion in an area or areas exceeding 6 square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2003-2004).  Note (2) defines a deep scare as associated 
with underlying tissue damage.  Id.

The evidence of record demonstrates that the veteran's scar 
in the left axilla measures approximately 5 1/2 inches in 
length and 1/4 in width.  The only significant findings have 
consisted of minor adherence, rough texture and minimal 
keloid formation.  There is no medical documentation of 
drainage, ulceration, poor nourishment or frequent loss of 
skin covering over the scar.  As such, the Board finds that 
the evidence of record preponderates against a compensable 
rating under either the old or new versions of Diagnostic 
Code 7803.

Furthermore, the Board finds that the evidence of record 
preponderates against an increased rating under either the 
old or new versions of Diagnostic Code 7805 as well as the 
new criteria of Diagnostic Code 7801.  By lay description, 
the veteran claims that his scar disability has interfered 
with the functional ability of his left arm ever since he 
left service.  An August 1994 VA examination did result in a 
diagnosis of status post laceration of the left shoulder with 
residual pain and decreased range of motion.  The area of the 
scar itself fall well short of meeting or exceeding of 
covering an area 5 square inches.  VA scar and joint 
examinations in 1999, which are based on review of the claims 
folder, found no evidence that the scar disability caused any 
functional disability of the left shoulder.  A review of the 
record demonstrates no findings, such as loss of muscle 
tissue or atrophy, which would be indicative of functional 
loss of use.  See 38 C.F.R. § 4.40 (2004).  The Board, 
therefore, assigns more probative weight to the VA examiner 
findings in 1999 and find that the veteran's scar disability 
does not result in any functional limitation of the left arm.

As such, the Board must deny the veteran's claim for an 
increased rating for his scar disability.  In this respect, 
the Board finds that the veteran's scar in the left axilla, 
which measures approximately 5 1/2 inches in length and 1/4 
inches in width, is well-healed, objectively asymptomatic, 
and does not result in any functional limitation.  As 
indicated above, the Board finds little probative value in 
the veteran's descriptions of occasional near complete loss 
of use of the left arm due to his scar disability.  Again, 
the Board notes the veteran's June 2004 self report of 
engaging in weight lifting as a form of exercises flatly 
contradicts his report of non-use of the left arm.  In any 
event, his own theory relating the scar disability to 
functional disability of the left arm holds no probative 
value.  See Espiritu, 2 Vet. App. 492 (1992); 38 C.F.R. 
§3.159(a) (2004).  As the preponderance of the evidence 
weighs against the claim, the doctrine of the benefit of the 
doubt is not for application.  38 U.S.C.A. § 5107(b) (West 
2002).

IV.  Duty to assist and notify

In so holding, the Board notes that the RO initially 
adjudicated this claim in October 1993.  On November 9, 2000, 
the provisions of the Veterans Claims Assistance Act (VCAA) 
of 2000 were enacted into law.  106 P.L. 475, 114 Stat. 2096 
(2000).  In pertinent part, this law redefined VA's notice 
and duty to assist requirements in the development of certain 
claims for benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 
5107 (West 2002).  

The CAVC has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  The case was remanded by 
the Board in September 2003 for the specific purpose of 
providing the veteran a VCAA letter.  The December 24, 2003 
letter satisfied the elements of (1), (2) and (3) above.  The 
previous rating decision on appeal, the statement of the case 
(SOC) and SSOC's also cannot be discounted as providing him 
notice of the evidence reviewed in deciding the claims, the 
applicable laws and regulations, and the specific evidence 
and/or information deemed lacking to substantiate his claims.  
The December 2004 letter also identified for the veteran 
evidence and/or information in his possession deemed 
necessary to substantiate his claim, and he was instructed to 
send the evidence that he had and/or to tell VA about any 
additional information or evidence that he desired VA to 
obtain on his behalf.  The February 2005 SSOC supplied the 
veteran with the complete text of 38 C.F.R. § 3.159(b)(1).  
As such, the Board also finds substantial compliance with 
element (4) above.

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Technically, the Board concedes that the VCAA notice in this 
case was not satisfied prior to the initial AOJ adjudication 
denying the claim.  This is so due to impossibility as the 
VCAA provisions were not in effect at the time of the initial 
AOJ determination.  This de minimis notice defect has 
resulted in no prejudicial harm to the veteran.  There is no 
indication that any aspect of the VCAA compliant language 
that may have been issued post-adjudicatory has prevented the 
veteran from providing evidence necessary to substantiate his 
claim and/or affected the essential fairness of the 
adjudication of the claim.  In light of the content-complying 
notice that the RO provided prior to sending the case to the 
Board for de novo review, the appellant was not prejudiced by 
the delay in providing content-complying notice, because, 
under these circumstance, "the error did not affect the 
essential fairness of the adjudication", Mayfield, supra 
(holding timing-of-notice error nonprejudicial where fairness 
of adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment notes, and 
private medical records identified by the veteran as relevant 
to his claim on appeal.  There is no outstanding request for 
VA to obtain any evidence and/or information for which the 
veteran has identified and authorized VA to obtain on his 
behalf.  The RO has also obtained medical examination and 
opinion, based upon review of the claims folder, to decide 
the claims on appeal.  The evidence and information of 
record, in its totality, provides the necessary information 
to decide the case.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 4.2 (2004).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).

ORDER

Service connection for degenerative joint disease of the left 
shoulder is denied.

An evaluation in excess of 10 percent for residuals of a stab 
wound to the left armpit is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


